In a paternity proceeding pursuant to Family Court Act article 5, Todd M. appeals, by permission, from so much of an order of the Family Court, Dutchess County (Posner, J.), dated January 26, 2009, as directed him to submit to genetic or DNA marker tests.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the evidence in the record supports the court’s finding that genetic or DNA marker testing is in the best interests of the subject child, and a hearing was not required (see Matter of Vernon J. v Sandra M., 36 AD3d 912 [2007]).
Todd M.’s remaining contentions are without merit. Skelos, J.P., Eng, Austin and Roman, JJ., concur.